Citation Nr: 0427148	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  01-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for cysts on the neck.

6.  Whether the veteran's income is excessive for the purpose 
of entitlement to payment of pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from November 1971 to 
February 1975.

The claims for service connection for a low back disability 
and a psychiatric disability other than PTSD come to the 
Board of Veterans' Appeals (Board) on appeal from an October 
1999 rating decision.  The veteran filed a notice of 
disagreement in November 1999, the RO issued a statement of 
the case in July 2000, and the veteran perfected his appeal 
in an August 2000 written statement.

The claims for service connection for PTSD, a sinus 
disability, and cysts on the neck arise from a November 2001 
rating decision.  The veteran filed a notice of disagreement 
in December 2001, the RO issued a statement of the case in 
February 2002, and the veteran perfected his appeal in 
February 2002.

The issue concerning whether the veteran's income is 
excessive for the purpose of entitlement to payment of 
pension benefits arises from the October 1999 rating 
decision.  The veteran filed a notice of disagreement in 
November 1999, the RO issued a statement of the case in April 
2002, and the veteran perfected his appeal in April 2002.   

The Board notes that in a written statement associated with 
the claims file in November 2002, the veteran appeared to 
raise a claim for an earlier effective date for the grant of 
service connection for hearing loss.  In a July 2003 written 
statement, he appeared to seek (in part) service connection 
for a dental disability.  These matters have not been 
developed or certified for appeal, and are not inextricably 
intertwined with the issues now before the Board on appeal.  
Therefore, they are referred to the RO for appropriate 
action. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On VA Forms 9 filed in February 2002, March 2002, and April 
2002, the veteran indicated that he wanted to testify at the 
RO before a Veterans Law Judge.  In an August 2004 written 
statement, the veteran's representative confirmed that he 
still wanted a Travel Board hearing.  Therefore, a Travel 
Board hearing should be scheduled covering these claims.  

Accordingly, the Board REMANDS this case for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).  Only a decision of 
the Board is appealable to the CAVC.  38 U.S.C.A. § 7252 
(West 2002).




